          Case 3:16-cr-00383-JO        Document 41       Filed 01/21/21     Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




UNITED STATES OF AMERICA,                       )
                                                )
                       Plaintiff,               )            No. 3:16-cr-00383-JO
                                                )
               v.                               )
                                                )
JOHN FREDRICK BEASLEY,                          )            ORDER
                                                )
                                                )
                       Defendant.               )




_______________________________________

JONES, J.

       Defendant John Fredrick Beasley (Beasley) moves to reduce his sentence under 18

U.S.C. § 3582(c)(1)(A)(i). ECF No. 26. Specifically, Beasley requests that his sentence be

reduced to time served and that he be released to live in a semi-structured transitional recovery

community. Beasley asserts that his medical conditions make him particularly vulnerable to the

novel coronavirus pandemic. The government opposes his motion. Based on the following, the

Court GRANTS the motion.

       A district court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

However, Congress has expressly authorized a district court to modify a defendant’s sentence in

1 Order
          Case 3:16-cr-00383-JO           Document 41        Filed 01/21/21       Page 2 of 5




three limited circumstances, one of which is when granting a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).

        Although the compassionate release statute previously permitted sentence reductions only

upon motion of the Director of the Bureau of Prisons (BOP), Congress expanded the statute in

the First Step Act of 2018. Pub. L. No. 115- 391, § 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018)

(FSA). Now, a defendant may bring a motion for compassionate release, but only after: (1)

petitioning the BOP to make such a motion on the defendant’s behalf; and (2) either (a)

exhausting all administrative appeals after the BOP denied the defendant’s petition or (b) thirty

days have elapsed after the warden of the defendant’s facility received the defendant’s petition,

whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).1

        Pursuant to the FSA, a court may reduce a defendant’s sentence if “extraordinary and

compelling reasons warrant such a reduction; . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission . . . .” 18 U.S.C. §

3582(c)(1)(A)(i). Congress did not define “extraordinary and compelling” other than providing

that “[r]ehabilitation of the defendant alone” is insufficient. 28 U.S.C. § 994(t).

        The pertinent policy statement by the Sentencing Commission for sentence reductions

was last amended before the FSA passed and is found in Application Note 1 to United States

Sentencing Guidelines (U.S.S.G.) § 1B1.13.2 The Note3 identifies extraordinary and compelling

1
  Beasley submitted a request for compassionate release with the warden at USP Lompoc on July 1, 2020.
Ex. C, ECF No. 26 at 1. The warden denied the request. Id. at 2. Beasley’s motion is properly before this
court.
2
  Because the Sentencing Commission’s policy statement was not amended after enactment of the First
Step Act, “a growing number of district courts have concluded the Commission lacks an applicable policy
statement regarding when a judge can grant compassionate release . . . because the Commission never
harmonized its policy statement with the FSA.” United States v. Mondaca, 89-cr-0655 DMS, 2020 WL
1029024, at *3 (S.D. Cal. Mar. 3, 2020) (citing Brown v. United States, 411 F. Supp. 3d 447, 499 (S.D.
Iowa 2019) (canvassing district court decisions)) (quotation marked omitted). As explained by one court,
“a majority of federal district courts have found that the most natural reading of the amended § 3582(c)
and [28 U.S.C.] § 994(t) is that the district court assumes the same discretion as the BOP director when it

2 Order
           Case 3:16-cr-00383-JO            Document 41         Filed 01/21/21        Page 3 of 5




reasons in four categories: (1) the medical condition of the defendant; (2) the age of the

defendant; (3) family circumstances; and (4) other reasons as determined by the Director of the

BOP in a defendant’s case amounting to an extraordinary and compelling reason, other than, or

in combination with, the reasons described in subdivisions (1) through (3).


considers a compassionate release motion properly before it.” United States v. Perez, 88-10094-1-JTM,
2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020).


3
 Extraordinary and Compelling Reasons.—Provided the defendant meets the requirements of
subdivision (2), extraordinary and compelling reasons exist under any of the circumstances set forth
below:

(A) Medical Condition of the Defendant.—

(i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with an end of
life trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a specific time
period) is not required. Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
(ALS), end-stage organ disease, and advanced dementia.

(ii) The defendant is—

(I) suffering from a serious physical or medical condition,

(II) suffering from a serious functional or cognitive impairment, or

(III) experiencing deteriorating physical or mental health because of the aging process,

that substantially diminishes the ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.

(B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at least 10
years or 75 percent of his or her term of imprisonment, whichever is less.

(C) Family Circumstances.—

(i) The death or incapacitation of the caregiver of the defendant’s minor child or minor children.

(ii) The incapacitation of the defendant’s spouse or registered partner when the defendant would be the
only available caregiver for the spouse or registered partner.

(D) Other Reasons.—As determined by the Director of the Bureau of Prisons, there exists in the
defendant’s case an extraordinary and compelling reason other than, or in combination with, the reasons
described in subdivisions (A) through (C).



3 Order
             Case 3:16-cr-00383-JO           Document 41         Filed 01/21/21   Page 4 of 5




          Prisoners are exceptionally vulnerable to infection due to the lack of distancing and

hygiene issues endemic to prison life. Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities, CDC (Jan. 14, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html. However, compassionate release is “rare and extraordinary” and

courts routinely deny such claims. United States v. Mangarella, 2020 WL 1291835, at*2-3

(W.D.N.C. Mar. 16, 2020.)

          Beasley bears the burden to demonstrate extraordinary or compelling reasons justifying

his compassionate release. 18 U.S.C. § 3582(c)(1)(A). He asserts that his medical conditions

(hypertension, mononeuropathy, hyperlipidemia, heart disease, and chronic kidney disease)

provide the reasons justifying release. The government concedes that given Beasley’s age (75

years old) and health conditions, he is at increased risk from COVID-19. USP Lompoc, where

Beasley is currently housed, has 36 active cases among the inmates, and 6 active cases among

the staff. https://www.bop.gov/coronavirus/ (January 21, 2021). The government also concedes

that Beasley has established extraordinary and compelling reasons warranting a reduction in his

sentence. But, the government does not agree that Beasley should be released because he cannot

show he is no longer a danger to the community.

          To warrant compassionate release, Beasley must show that he is not a danger and that the

§ 3553(a) factors support his release. Beasley pleaded guilty to bank robbery and, at the time of

sentencing, the government recommended a 57-month sentence. Had that sentence been

imposed, he would have already completed his prison term. However, the defense advocated a

longer sentence to reflect a global settlement that included a state robbery case.4 Thus, Beasley


4
    To date, Beasley has not been sentenced in the state case.

4 Order
          Case 3:16-cr-00383-JO        Document 41        Filed 01/21/21     Page 5 of 5




was sentenced to a 78-month term of prison. He has served nearly 85% of his sentence and has a

projected release date is March 18, 2022. While in prison, Beasley participated in the prison

educational programming and has not had any disciplinary infractions while in custody for the

present offense. His addiction to controlled substances, heroin and cocaine, appears to drive his

behavior, making unsupervised release unwise. Presentence Report, ECF No. 30-2. However,

while in prison, he has maintained his sobriety. Releasing him to a halfway house would

constrain Beasley’s liberty, ensure punishment, and provide supervision and accountability. His

release is warranted under the § 3553(a) factors. Beasley’s sentence is reduced to time served.

The conditions of release shall be amended to include placement in a halfway house until March

18, 2022. In addition, he shall quarantine for 14 days prior to release. Beasley will be monitored

for substance abuse and, if the probation officer deems it necessary, shall be subject to location

monitoring.

       Beasley’s Motion for Reduced Sentence, ECF No. 26, is GRANTED.



IT IS SO ORDERED.

Dated the 21st of January, 2021.



                                              /s/ Robert E. Jones_______
                                              Robert E. Jones
                                              Senior United States District Judge




5 Order
